UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6965



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DONALD KIRKLAND, a/k/a Popcorn,

                                            Defendant - Appellant.



                            No. 01-7012



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MAYSO A. LAWRENCE, JR.,

                                            Defendant - Appellant.



                            No. 01-7073



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


MARTHA CHARICE COOK,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-89-391-JFM)


Submitted:   November 8, 2001         Decided:    November 21, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Kirkland, Mayso A. Lawrence, Jr., Martha Charice Cook,
Appellants Pro Se. Andrea L. Smith, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; John Vincent Geise, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal from the district court’s order denying

their 18 U.S.C.A. § 3582 (West 2000) motions for reduced sentences.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court.    United States v. Kirkland;

United States v. Lawrence; United States v. Cook, No. CR-89-391-JFM

(D. Md. May 30, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3